DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2020, 01/06/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "the other type of service" in line 1.  There is insufficient antecedent basis for this limitation in the claim. There is no disclosed service, let alone the other type of service disclose in either claim 1 or 9.
Regarding claims 1-10, the phrase "common identification information that identifies each of the plurality of interface units is provided, the common identification information differing from…" renders the claims indefinite because how can something be an identifier and differentiating at the same time? It is unclear as to what the metes are of the limitation and further clarification is required.  See MPEP § 2173.05(d).
Regarding claims 1-10, the phrase “in a unified manner” renders the claims indefinite because it is unclear as to what the metes and bounds are of unified? See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Henry 2017/0308845 (Applicant provided prior art).

Regarding claim 1, Henry discloses  an electronic tag device comprising: a plurality of interfaces (NFC and Bluetooth) to different communication systems [40-41] [84-88][FIG 10]; and a plurality of interface units (NFC ID, BTID) that are compatible with the respective communication systems, wherein common identification information that identifies each of the plurality of interface units is provided, the common identification information differing from pieces of identification information that identify the respective plurality of interface units and are managed by the respective plurality of interface units, and data written in the respective plurality of interface units is managed in a unified manner by using the common identification information (via tag ID 1008) [40-41] [84-88][FIG 10].
Regarding claim 2, Henry discloses all of the limitations of claim 1. Henry further discloses the common identification information is written and stored in a storage unit of each of the plurality of interface units [40-41] [84-88][FIG 10].
Regarding claim 3, Henry discloses all of the limitations of Claim 1. Henry further discloses the common identification information is written and stored in a storage unit to which each of the plurality of interface units is accessible [40-41] [84-88][FIG 10].
Regarding claim 4,
Regarding claim 5, Henry discloses all of the limitations of claim 1. Henry further discloses the common identification information is generated by using part of each of the pieces of identification information that identify the respective plurality of interface units and are managed by the respective plurality of interface units [FIG 10].
Regarding claim 6, Henry discloses all of the limitations of claim 1. Henry further discloses the common identification information is generated inside the electronic tag device [84-88].
Regarding claim 7, Henry discloses all of the limitations of claim 1. Henry further discloses the common identification information is generated by a management server (BTLE server 110, application servers) that manages the electronic tag device [61] [71].
Regarding claim 8, Henry discloses all of the limitations of claim 1. Henry further discloses the common identification information includes information used for another type of service different from a baggage management service in a journey [40-41] [84-88][FIG 10] (Note: the limitation “used for another type of service different from a baggage management service in a journey” is intended language and the system of Henry is capable of the intended use of the limitation).
Regarding claim 9, Henry discloses all of the limitations of claim 1. Henry further discloses all of the limitations of claim 1. Claim 9 is not properly claimed as there is a 112 rejection, see above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Henry 2017/0308845 (Applicant provided prior art) in view of Harkes 2014/0291405.

Regarding claim 10, Henry discloses all of the limitation of claim 1. However, Henry fails to explicitly disclose the common identification information is changed each time a change occurs to a journey for a piece of baggage to which the electronic tag device is attached. Henry does disclose that disclose the common identification information is changed each time a change occurs to an owner/user of the PDA it is to be tethered to [93-94]. Harkes discloses the identification information tag can be used for a piece of luggage on a different journey [abstract] [79-82]. It would have been obvious to one with ordinary skill in the art at the time of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032.  The examiner can normally be reached on 9-6:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASIFA HABIB/Examiner, Art Unit 2887                                                                                                                                                                                                        

/STEVEN S PAIK/Supervisory Patent Examiner, Art Unit 2887